In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐1042
UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,
                                 v.

MARVIN CATES,
                                              Defendant‐Appellant.
                     ____________________

          Appeal from the United States District Court for the
          Northern District of Indiana, South Bend Division.
     No. 3:18‐cr‐00072‐RLM‐MGG‐1 — Robert L. Miller, Jr., Judge.
                     ____________________

  ARGUED DECEMBER 3, 2019 — DECIDED FEBRUARY 18, 2020
               ____________________

   Before WOOD, Chief Judge, and HAMILTON and SCUDDER,
Circuit Judges.
    HAMILTON, Circuit Judge. Marvin Cates pleaded guilty to
possessing a firearm as a person with a prior felony convic‐
tion in violation of 18 U.S.C. § 922(g)(1). After the court ac‐
cepted his guilty plea, Cates sought to withdraw it. The dis‐
trict judge denied the motion to withdraw the plea and sen‐
tenced Cates.
2                                                   No. 19‐1042

    Cates has appealed, claiming ineﬀective assistance of
counsel. He says that he made a timely request to withdraw
his guilty plea and that his trial counsel was deficient in fail‐
ing to move to withdraw it. We questioned whether Cates
truly wishes us to decide his ineﬀective‐assistance claim on
this record, including a directive to his appellate counsel to
review the question with him after oral argument. He has in‐
sisted that he wants to have his claim decided on the existing
record. Because the record contains insuﬃcient evidence to
support Cates’s ineﬀective‐assistance claim, we aﬃrm.
I. Factual Background and Procedural History
    Marvin Cates was transporting drugs from Chicago to
South Bend when he was pulled over by a sheriﬀ’s deputy for
driving without rear license‐plate lights. When the deputy ap‐
proached Cates’s vehicle, he saw a revolver on the passenger
seat. Cates admitted that he did not have a license for the fire‐
arm and was placed under arrest. Retail quantities of cocaine
and heroin were later found in his possession. Cates was
charged in federal court with one count of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1). He
moved to suppress the items seized during the search of his
car, but the motion was denied.
    On September 12, 2018, Cates and the government submit‐
ted a plea agreement to the court. Cates agreed to plead guilty
to the sole count of the indictment. The government agreed in
exchange not to bring additional charges against him. As part
of the plea agreement, Cates waived his right to appeal or oth‐
erwise contest his conviction “on any ground other than a
claim of ineﬀective assistance of counsel.”
No. 19‐1042                                                   3

   The plea agreement was referred to a magistrate judge,
who held a Rule 11 hearing on September 17. The magistrate
judge found that Cates was competent to enter a plea, did so
knowingly and voluntarily, and understood the rights he was
waiving, including the right to appeal. The magistrate judge
recommended that the district judge accept the guilty plea.
On October 3, the district judge accepted the guilty plea, find‐
ing Cates guilty of the sole count in the indictment. The case
was on track for sentencing.
    On October 16, however, Cates’s first attorney moved to
withdraw, reporting a complete breakdown of the attorney‐
client relationship. A new lawyer was appointed and then
filed a motion to withdraw the guilty plea. The motion said
that Cates had entered the guilty plea under duress because
he was threatened with new charges and was given only one
hour to accept the plea deal or face the risk of additional
prison time.
    On December 13, 2018, the district court held a hearing on
the motion to withdraw the guilty plea. Cates’s testimony at
the hearing focused on his claim that he entered the plea un‐
der duress. He also testified, however, that before he received
the letter from the district judge accepting the guilty plea, he
had told counsel that he “changed [his] mind” and did not
want to waive his rights, but that his lawyer told him that it
was too late to withdraw the plea. Cates estimated that the
judge’s letter arrived on October 4 or 5. Though Cates could
not pinpoint an exact date, he insisted that he told his lawyer
he wanted to withdraw his plea before the judge’s letter ar‐
rived. The district court denied Cates’s motion to withdraw
the plea, concluding that he had not been under duress or un‐
duly pressured given the five days between the submission of
4                                                             No. 19‐1042

the guilty plea and the Rule 11 hearing. Cates was sentenced
to 262 months in prison. He qualified for the enhanced sen‐
tence under the Armed Career Criminal Act, 18 U.S.C.
§ 924(e), based on five prior convictions for serious drug of‐
fenses or violent felonies.
II. Analysis
    The sole issue on appeal is whether Cates received the ef‐
fective assistance of counsel guaranteed by the Sixth Amend‐
ment to the United States Constitution. He argues that his trial
lawyer was constitutionally ineﬀective in failing to move to
withdraw his guilty plea when he could still withdraw his
plea as of right. This issue falls within the ineﬀective‐assis‐
tance exception to the appeal waiver in the plea agreement.
    We review for plain error because Cates never adequately
raised the ineﬀective‐assistance claim before the district court.
See Fed. R. Crim. P. 52(b). The motion to withdraw his plea
gave duress as the reason for withdrawing the plea. It did not
mention a timely attempt to withdraw the guilty plea before
the court accepted it, though Cates did mention this during
his testimony at the hearing. Cates acknowledges correctly in
his brief that the ineﬀective‐assistance argument was not
raised as a ground for withdrawing the guilty plea, claiming
that “second defense counsel failed [at the hearing] to raise
the proper grounds for withdrawing the plea.”1
   Strickland v. Washington, 466 U.S. 668 (1984), provides the
framework for evaluating ineﬀective assistance of counsel

    1 Cates also argues that his second trial counsel provided ineffective as‐
sistance by failing to raise the ineffective assistance of Cates’s first trial
counsel as a ground for withdrawing the guilty plea. We need not analyze
it separately.
No. 19‐1042                                                     5

claims. Cates “must show both that his attorney’s perfor‐
mance was outside the range of professionally competent as‐
sistance and that the deficient performance denied him a fair
trial.” United States v. Stark, 507 F.3d 512, 521 (7th Cir. 2007),
quoting United States v. Banks, 405 F.3d 559, 569 (7th Cir. 2005).
In addition, “counsel is strongly presumed to have rendered
adequate assistance and made all significant decisions in the
exercise of reasonable professional judgment.” Strickland, 466
U.S. at 690; see also Banks, 405 F.3d at 568 (“There is a strong
presumption for finding counsel eﬀective, and [defendant]
bears the burden of proving otherwise.”).
    Cates argues that his first lawyer’s representation was un‐
constitutionally deficient because he did not move to with‐
draw the guilty plea when Cates asked him to do so. Under
Federal Rule of Criminal Procedure 11(d)(1), “A defendant
may withdraw a plea of guilty or nolo contendere before the
court accepts the plea, for any reason or no reason … .” See
also United States v. Shaker, 279 F.3d 494, 497–98 (7th Cir. 2002)
(reversing denial of motion to withdraw guilty plea before
court had accepted plea). Because the decision to plead guilty
lies entirely with the defendant, Cates argues, counsel must
move to withdraw the plea when asked, and a failure to do so
constitutes deficient representation. Cates says that he was
prejudiced because, if counsel had moved to withdraw the
plea promptly, Cates would have had the opportunity to go
trial. See United States v. Arami, 536 F.3d 479, 484 (5th Cir.
2008) (applying plain‐error review to reverse denial of motion
to withdraw guilty plea before district court had accepted it).
   Raising an ineﬀective‐assistance claim on direct appeal is
almost always imprudent. Proceedings in the district court
aim to determine guilt or innocence. They are unlikely to
6                                                     No. 19‐1042

show conclusively whether a lawyer’s representation was in‐
adequate and had an eﬀect on the outcome of litigation. Mas‐
saro v. United States, 538 U.S. 500, 504–05 (2003). Unless the is‐
sue was raised and a full record developed in the trial court,
an appellate court cannot determine on direct appeal whether
counsel’s assistance was ineﬀective. Essential evidence of
counsel’s actions and reasoning will simply be lacking. Id. By
raising an ineﬀective‐assistance claim prematurely, on direct
appeal, a defendant can easily throw away any chance he has
at success because the claim may not be presented a second
time on collateral attack under 28 U.S.C. § 2255. Peoples v.
United States, 403 F.3d 844, 846 (7th Cir. 2005), citing United
States v. Taglia, 922 F.2d 413, 418 (7th Cir. 1991). For these rea‐
sons, we have repeatedly warned defendants against bringing
ineﬀective‐assistance claims on direct appeal. E.g., Ramirez v.
United States, 799 F.3d 845, 853 (7th Cir. 2015); United States v.
Stuart, 773 F.3d 849, 850 (7th Cir. 2014); United States v. Moody,
770 F.3d 577, 582 (7th Cir. 2014); United States v. Bryant, 754
F.3d 443, 444 (7th Cir. 2014); United States v. Flores, 739 F.3d
337, 342 (7th Cir. 2014); United States v. Isom, 635 F.3d 904, 909
(7th Cir. 2011); Peoples, 403 F.3d at 846; United States v. Harris,
394 F.3d 543, 558 (7th Cir. 2005).
    Instead, defendants can and should raise these claims in
collateral attacks under 28 U.S.C. § 2255. E.g., Massaro, 538
U.S. at 504–05; Flores, 739 F.3d at 341 (collecting cases). This
way, a defendant can compile a full record before the district
court in proceedings specifically aimed at developing the
facts relevant to an ineﬀective‐assistance claim. Massaro, 538
U.S. at 505. The district court can then weigh evidence and
come to a decision on the merits.
No. 19‐1042                                                    7

     Here, we cannot determine whether Cates’s representa‐
tion was deficient and whether he was prejudiced by it. The
record simply does not contain the necessary information. See
Flores, 739 F.3d at 341. If Cates indeed requested that trial
counsel withdraw the plea before the district judge accepted
it, then he might be able to prevail under Strickland. But the
only evidence we have are Cates’s own statements describing
an out‐of‐court discussion. We do not know if Cates’s lawyer
would confirm or deny that the discussion in question took
place. He has not yet been asked. We do not even know when
the key discussion took place. Cates estimated that he re‐
ceived the letter confirming acceptance of the plea on October
4 or 5, but that does not necessarily indicate that he spoke to
his lawyer before the plea was accepted on October 3. For all
we know, they could have had the conversation on October 4,
when it was already too late to withdraw the plea. Cates can‐
not rebut the presumption of regularity when essential pieces
of evidence are missing and the relevant record contains only
his own self‐serving statements, which the district court was
not required to credit.
    If Cates had saved his ineﬀective‐assistance claim for a col‐
lateral attack under § 2255, the district judge would have been
able to hear the lawyer’s side of the story and to consider any
other relevant evidence. Perhaps counsel might have con‐
ceded that he erroneously informed Cates that he could not
withdraw his guilty plea. On the other hand, he might instead
have contested Cates’s story, requiring the factfinder to de‐
cide whom to believe. On direct appeal, we lack the infor‐
mation necessary to make such determinations. See Massaro,
538 U.S. at 506 (“Even meritorious claims would fail when
brought on direct appeal if the trial record were inadequate to
support them.”).
8                                                   No. 19‐1042

    Since Massaro, we have encouraged counsel to make their
clients aware of the significant risks of raising ineﬀective‐as‐
sistance claims on direct appeal, sometimes even going so far
as to give appellate counsel one last opportunity after oral ar‐
gument to dissuade defendants from pursuing a strategy al‐
most always doomed to fail. See, e.g., Flores, 739 F.3d at 342.
We asked counsel at oral argument whether Cates was aware
of the risks inherent in direct appeal. She said that he was. Af‐
ter oral argument, we gave Cates one last opportunity to with‐
draw his ineﬀective‐assistance claim, instructing his appellate
lawyer to confer with him once more and to advise the court
of his decision. Counsel reported that she explained the stra‐
tegic reasons to resolve the issue under § 2255 rather than on
direct appeal, but that Cates chose to go forward with the ap‐
peal, as is his right. The judgment of the district court is
                                                   AFFIRMED.